Case 9:20-bk-10554-DS   Doc 343-2 Filed 09/18/20 Entered 09/18/20 20:43:59   Desc
                           Exhibit Exhibit 2 Page 1 of 6




                   EXHIBIT 2
Case 9:20-bk-10554-DS   Doc 343-2 Filed 09/18/20 Entered 09/18/20 20:43:59   Desc
                           Exhibit Exhibit 2 Page 2 of 6
Case 9:20-bk-10554-DS   Doc 343-2 Filed 09/18/20 Entered 09/18/20 20:43:59   Desc
                           Exhibit Exhibit 2 Page 3 of 6
Case 9:20-bk-10554-DS   Doc 343-2 Filed 09/18/20 Entered 09/18/20 20:43:59   Desc
                           Exhibit Exhibit 2 Page 4 of 6
Case 9:20-bk-10554-DS   Doc 343-2 Filed 09/18/20 Entered 09/18/20 20:43:59   Desc
                           Exhibit Exhibit 2 Page 5 of 6
Case 9:20-bk-10554-DS   Doc 343-2 Filed 09/18/20 Entered 09/18/20 20:43:59   Desc
                           Exhibit Exhibit 2 Page 6 of 6
